DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya et al (Publication number: US 2018/0182279) in view of Chang et al (Publication number: US 2017/0046993) in view of Kim et al (Publication number: US 2009/0066681).

Consider Claim 1, Sakariya et al shows a data driving device (see figure 4), comprising: 
(a) A first bank that outputs gamma reference data of a first color; a second bank that outputs gamma reference data of a second color; a third bank that outputs gamma reference data of a third color (figure 6; paragraphs 67 and 68); (The banks are read as look up tables. The non-linear clock generator 618 includes a clock 621 that loads clock data into individual non-linear clock generators 618R, 618G, 618B, with each non-linear clock generator including one or more corresponding look-up tables (LUT), e.g., a red (R) light emitting element LUT 619R, a green (G) light emitting element LUT 619G, and a blue (B) light emitting element LUT 619B).
(b) A selector configured to sequentially select pieces of the gamma reference data from the first bank to the third bank in an order of the first color, the second color, and the third color; a voltage output part configured to convert the pieces of the gamma reference data input from the selector into gamma reference voltages (figure 5; paragraphs 66 and 67); (Depicted non-linear clock generator 518 includes two look-up tables (LUT), e.g., a red (R) light emitting element LUT 519R and a green (G) and blue (B) LUT 519G/B, to provide one non-linear clock signal for the red light emitting elements and another non-linear clock signal for the green and blue light emitting elements. Each pulse from a non-linear clock generator may have the same amplitude but be of varying widths; e.g., as a function of the amount of the time the pulse is active).
(c) A digital-to-analog converters (DAC) configured to convert pixel data of the first color into the gamma compensation voltage of the first col, to output a data voltage of the first color, convert pixel data of the second color into the gamma compensation voltage of the second color, to output data voltage of the second color, and then convert pixel data of the third color into the gamma compensation voltage of the third color, to output a data voltage of the third color (see paragraphs 95 and 96; figure 27); (Serial In Parallel Out module 2704 may take of serial digital video data and output it as parallel video data to the Digital to Analog converter 2705 (DAC) which may convert it to analog voltage levels, e.g., for each column. Scan control module 2706 may select a SCAN row signal (e.g., one at the time) to sample the analog voltage produced by the DAC 2705. Emission control (e.g., emission row control 2708 and emission column control 2709) may select which display elements (e.g., sub-pixels) are emitting light at a given moment in time).
However, Sakariya et al shows a DAC but does not specifically show a plurality of digital-to-analog converters (DAC) configured to convert pixel data of the first color into the gamma compensation voltage of the first color.
In related art, Chang et al shows a plurality of digital-to-analog converters (DAC) configured to convert pixel data of the first color into the gamma compensation voltage of the first color (see figure 2; paragraphs 22 and 23); (see DAC’s 23).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of Chang et al into the teaching of Sakariya et al in order to independently adjust the gamma correction (see Chang et al; paragraphs 9 and 10).
However, Sakariya et al and Chang et al do not specifically show a voltage divider circuit configured to divide the gamma reference voltages for each color sequentially input from the voltage output part and output gamma compensation voltages for each color, the gamma compensation voltage being input from the voltage divider to the DAC.
In related art, Kim et al shows a voltage divider circuit configured to divide the gamma reference voltages for each color sequentially input from the voltage output part and output gamma compensation voltages for each color, the gamma compensation voltage (figures 2 and 3; paragraph 50); (the 10-bit DAC 4250 is used, the voltage divider 4242 can generate 1024 level-based gamma reference voltages to represent 0-1023 gray scales through a combination of the first voltage divider 4242a and the second voltage divider 4242b).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Sakariya et al and Chang et al in order to generate level based gamma reference voltages (see Kim et al; paragraph 50).

Consider Claim 7, Sakariya et al shows a display device (see figure 4), comprising:
(a) A display panel in which data lines connected to sub-pixels of a first color, data lines connected to sub-pixels of a second color, data lines connected to sub-pixels of a third color, and a plurality of demultiplexers configured to distribute an input data voltage to the data lines are disposed (figure 6; paragraphs 67 and 68); (The banks are read as look up tables. The non-linear clock generator 618 includes a clock 621 that loads clock data into individual non-linear clock generators 618R, 618G, 618B, with each non-linear clock generator including one or more corresponding look-up tables (LUT), e.g., a red (R) light emitting element LUT 619R, a green (G) light emitting element LUT 619G, and a blue (B) light emitting element LUT 619B).
(b) A programmable gamma integrated circuit (IC) configured to sequentially select and convert a gamma reference voltage of the first color, a gamma reference voltage of the 55second color, and a gamma reference voltage of the third color for each color into voltages to output gamma reference voltages for each color; and a voltage output part (figure 5; paragraphs 66 and 67); (Depicted non-linear clock generator 518 includes two look-up tables (LUT), e.g., a red (R) light emitting element LUT 519R and a green (G) and blue (B) LUT 519G/B, to provide one non-linear clock signal for the red light emitting elements and another non-linear clock signal for the green and blue light emitting elements. Each pulse from a non-linear clock generator may have the same amplitude but be of varying widths; e.g., as a function of the amount of the time the pulse is active).
(c) A digital-to-analog converters configured to convert pixel data into data voltages as the gamma compensation voltages for each color, and buffers configured to output the data voltages to the demultiplexers, wherein the programmable gamma IC includes: a first bank that outputs gamma reference data of the first color; a second bank that outputs gamma reference data of the second color; a third bank that outputs gamma reference data of the third color (see paragraphs 95 and 96; figure 27); (Serial In Parallel Out module 2704 may take of serial digital video data and output it as parallel video data to the Digital to Analog converter 2705 (DAC) which may convert it to analog voltage levels, e.g., for each column. Scan control module 2706 may select a SCAN row signal (e.g., one at the time) to sample the analog voltage produced by the DAC 2705. Emission control (e.g., emission row control 2708 and emission column control 2709) may select which display elements (e.g., sub-pixels) are emitting light at a given moment in time).
(figure 5; paragraphs 66 and 67); (Depicted non-linear clock generator 518 includes two look-up tables (LUT), e.g., a red (R) light emitting element LUT 519R and a green (G) and blue (B) LUT 519G/B, to provide one non-linear clock signal for the red light emitting elements and another non-linear clock signal for the green and blue light emitting elements. Each pulse from a non-linear clock generator may have the same amplitude but be of varying widths; e.g., as a function of the amount of the time the pulse is active).
However, Sakariya et al shows a DAC but does not specifically show a plurality of digital-to-analog converters (DAC) configured to convert pixel data of the first color into the gamma compensation voltage of the first color.
In related art, Chang et al shows a plurality of digital-to-analog converters (DAC) configured to convert pixel data of the first color into the gamma compensation voltage of the first color (see figure 2; paragraphs 22 and 23); (see DAC’s 23).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of Chang et al into the teaching of Sakariya et al in order to independently adjust the gamma correction (see Chang et al; paragraphs 9 and 10).
However, Sakariya et al and Chang et al do not specifically show a data driver including a voltage divider circuit configured to divide the gamma reference voltages for each color input from the programmable gamma IC and output gamma compensation voltages for each color.
(figures 2 and 3; paragraph 50); (the 10-bit DAC 4250 is used, the voltage divider 4242 can generate 1024 level-based gamma reference voltages to represent 0-1023 gray scales through a combination of the first voltage divider 4242a and the second voltage divider 4242b).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Sakariya et al and Chang et al in order to generate level based gamma reference voltages (see Kim et al; paragraph 50).

Allowable Subject Matter
Claims 4-6 and 11-16 are allowed.
Claims 2, 3, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/23/2022